Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 31, 2022 has been entered. 

This action is a Non-Final action on the merits in response to communications filed on 08/31/2022.
Claims 1, 11 and 16 have been amended.  Claims 1 – 20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments

Applicant’s remarks have been considered.
Applicant argues, “Claims 1, 11 and 16, as amended, are not directed to an abstract idea without significantly more. For example, a meeting intermediary implemented with a first one or more APIs to interface with an application and implemented with a second one or more APIs to interface with an online meeting tool amounts to more than just use of a generic computer and more than just an abstract 
idea without significantly more.” (pgs. 7-8)
Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements a processor, memory, meeting intermediary and online meeting tool on a device are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept. Further, the use of API calls are well-known and commonly used functionality to interact with entities (e.g. communicating with an application). In relation to the claims the API calls are not essential to the ability to execute the claimed invention using generic computer components. The steps of requesting an online meeting identifier, receiving an identifier and incorporating the identifier are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the platform is anything other than a generic, off-the-shelf computer component (See Spec ¶0022), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and consulting and updating an activity log is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
There is insufficient antecedent basis for the following limitations.
Claim 1 recites, “ an event”  and “an online meeting tool” at line 17. It is unclear as to if this is the same event associated with the calendar item. Claim 16 is rejected based on the same rationale. Claims 2-8 and 17-20 depend from Claims 1 and 16 and are rejected based on their dependency on Claims 1 and 16 respectively.
Claim 11 recites, “the application” at line 7.  Further, it is unclear what ‘the application’ is associated with (e.g. the electronic calendar). For purposes of examination Examiner interprets this as the electronic calendar app. Claims 12-15 are rejected based on their dependency on Claim 11.
Claim 11 recites, “ an online meeting tool” at line 8.
Claim 11 recites, “an event” at line 18. Claims 12-15 are rejected based on their dependency on Claim 11.
Claim 15 recites “an online meeting tool” at line 2.

	



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (creating an event for an online meeting) without significantly more. Claim 1 recites:
(a)    identifying, …, a plurality of attendee identifiers within a calendar item in an electronic calendar; 
(b)    determining, … based at least on profiles of attendees corresponding to the plurality of attendee identifiers, that a first location of a first attendee identified by a first attendee identifier of the plurality of attendee identifiers is different from a second location of a second attendee identified by a second attendee identifier of the plurality of attendee identifiers;
(c)    requesting, … responsive to the determination, an identifier uniquely identifying an event from an online meeting tool;

The limitations under the broadest reasonable interpretation covers Certain Methods of Organizing Human activity directed to managing personal behavior or relationships or interactions between people (e.g. online meeting). For example, but for the “processor” the claim encompasses managing interactions between participants for scheduling online meetings. The claim further encompasses Mental Processes related to evaluation and observations made of attendee locations.  Accordingly, the claim recites an abstract idea.
Independent Claims 11 and 16 substantially recite the subject matter of Claim 1 and also includes the same abstract ideas. 
The dependent claims encompass the same abstract idea. For instance, Claims 2 and 3 are directed to identifying attendee identifiers, Claim 4 is directed to identifying and displaying in association with calendar item a list of locations, Claim 5 is directed to computing a time zone and Claims 8-10 are directed to determining attendee locations and associated phone numbers. Dependent claims 12-15 and 17-20 are substantially similar to claims 2-9 and also encompass the same abstract ideas. The dependent claims further limit the abstract idea.
The judicial exception are not integrated into a practical application. Claim 1 recites the additional elements of a meeting intermediary implemented with a first one or more API calls to interface with an application on a first device and online meeting tool  on a second device communicating over a network for performing the identifying a plurality of attendee identifiers, determining based on profiles locations data, requesting an online meeting identifier, receiving a unique identifier from online meeting tool, and incorporating the unique identifier for the event into a calendar item. Claim 11 recites the additional elements of executing on one or more processors on a first device, coupled to a memory  in communication with a calendar and online meeting tool on a second device implemented with a first one or more API calls to interface with an application to perform the disclosed limitations. Claim 16 recites the additional elements of meeting intermediary implemented with a first one or more API calls to interface with an application on a first device and online meeting tool on a second device for performing the disclosed limitations. These are generic computer components or recited at a high level of generality as performing generic computer functions such that it amounts to no more than mere instructions to apply the exception in a particular technological environment. 
The steps of identifying a plurality of attendee identifiers and determining based at least on profiles of attendees’ different attendee locations involve data analysis. Note, there is no tie as to how the identifying step is automatically performed based on the API calls interfacing to an application. Further, there is no integration of the identifying and determining steps to show automated functionality. The step of requesting an identifier from the online meeting tool is a conditional notification based on the data analysis in the determining step and considered transmitting data (e.g. extra solution activity). The step of receiving responsive to the request an identifier for an online meeting is data transmission (e.g. extra solution activity). The step of incorporating the unique identifier for the event is updating the calendar entry and is considered extra solution activity. Use of API calls are well-known and commonly used functionality to interact with entities (e.g. communicating with an application). The API calls are not essential to the ability to execute the claimed invention using generic computer components. They are generically recited instructions via a network interface that describe a technological environment.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor and APIs) and within a particular technological environment. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements a processor, memory, meeting intermediary, online meeting tool  on a device and use of APIs are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of requesting an online meeting identifier, receiving an identifier and incorporating the identifier are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the platform is anything other than a generic, off-the-shelf computer component (See Spec ¶0022), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and consulting and updating an activity log is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 

The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
 Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure that to generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Tondepu et al. (US1000939) discloses the location of other invitees to the meeting or calendar event for the invitees near the scheduled meeting might indicate if the meeting should be an online meeting and provides the invitees with the option to request an online meeting.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683